

114 HR 5728 IH: Cuban Airport Security Act of 2016
U.S. House of Representatives
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5728IN THE HOUSE OF REPRESENTATIVESJuly 12, 2016Mr. Katko (for himself, Mr. McCaul, Mr. Hudson, and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit scheduled passenger air transportation between the United States and Cuba until a study
			 has been completed regarding security measures and equipment at Cuba’s
			 airports, to amend title 49, United States Code, to clarify the role of
			 the Secretary of Homeland Security regarding security standards at foreign
			 airports, and for other purposes.
	
 1.Short titleThis Act may be cited as the Cuban Airport Security Act of 2016. 2.Flights between the United States and Cuba (a)In generalThe Administrator of the Transportation Security Administration shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the following aspects of security measures at each of Cuba’s ten international airports:
 (1)Details about the type of equipment used at screening checkpoints and an analysis of such equipment’s capabilities and weaknesses.
 (2)Information about each such airport’s canine program, if used. (3)The frequency of training for screening and security personnel.
 (4)Access controls in place to ensure only credentialed personnel have access to the secure and sterile areas of such airports.
 (5)An assessment of the ability of known or suspected terrorists to use Cuba as a gateway to entering the United States.
 (6)Security of such airports’ perimeters. (7)A mitigation assessment regarding Man Portable Air Defense Systems.
 (8)The vetting practices and procedures for airport employees. (9)Any other information determined relevant to the security practices, procedures, and equipment in place at such airports.
 (b)GAO auditThe Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an audit of the report required under subsection (a).
 (c)Federal Air Marshal ServiceThe Secretary of Homeland Security shall seek to establish an agreement with the Government of Cuba allowing the Federal Air Marshal Service to conduct missions on regularly scheduled passenger air transportation between a place in the United States and a place in Cuba.
 (d)TSA access to Cuban last point of departure airportsThe Secretary of Homeland security shall seek to establish an agreement with the Government of Cuba that allows Transportation Security Administration inspectors to access all areas of last point of departure airports in Cuba for the purposes of security assessments.
 (e)ProhibitionNo agreement dated on or after January 1, 2016, to expand regularly scheduled passenger air transportation between a place in the United States and a place in Cuba may be permitted until—
 (1)the report and audit described in subsections (a) and (b) have been submitted; and (2)the agreements described in subsections (c) and (d) have been established.
 (f)Statutory constructionNothing in this section may be constructed to affect charter passenger air transportation between a place in the United States and a place in Cuba.
 3.Security standards at foreign airportsSection 44907 of title 49, United States Code, is amended— (1)in subsections (a) through (d), by striking Secretary of Transportation each place it appears and inserting Secretary of Homeland Security; and
 (2)in subsection (e), in the matter preceding paragraph (1)— (A)by striking the Secretary of Transportation, with the approval of the Secretary of State and without notice or a hearing, shall and inserting at the request of the Secretary of Homeland Security and with the approval of the Secretary of State and without notice or a hearing, the Secretary of Transportation shall; and
 (B)by striking when the Secretary of Transportation decides and inserting when the Secretary of Homeland Security decides. 